DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-8 are pending in this application.  
	Claim 1 is currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1-8 under Krikke (US PAT No. 10,248,369 B2) in view of Mertens (US PAT. No. 10,366,151 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kingler (US PAT. No. 5,682,326).

4. 	Applicant’s specifically argues on pages 1-5 of the Remarks with respect to the now amended independent claim 1, that the prior art of Mertens (US PAT. No. 10,366,151 B1) fails to teach or suggest the amended limitation of claim 1 “wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into an empty sub-window of the summary window”. 
(US PAT No. 10,248,369 B2) in view of Mertens (US PAT. No. 10,366,151 B1) fails to teach the new limitation.

6.	However, the newly added prior art of Kingler (US PAT. No. 5,682,326) teaches 
 In Fig. 12, Col. 12 lines54-67 and Col. 13 lines 1-4,  that the system 20 of includes a Picture View of the Project Window 60 wherein the clip sub-window 62 displays a selected portion, or all of the clips located in a selected bin in an adjustable array of frame windows in which an image of a selected frame, such as the first frame, of each of the clips in the bin is displayed and thePicture View of the Project Window 60 may be utilized to order the clips in a desired sequence by clicking on and dragging the clips to empty blocks in the Picture View 62, in order to achieve a preliminary sequence of display of the clips for a program as required by the amended claim. Thus, the newly added prior art of Kingler teaches the added limitation as needed.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikke (US PAT. No. 10,248,369 B2) in view of Kingler (US PAT. No. 5,682,326).

	Referring to Claim 1, Krikke teaches a user interface (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), comprising;
a display (See Krikke, Fig. 1, Display Screens LUI 9, LUI 10), and 
a controller (See Krikke, Fig. 1, data gathering control unit) configured for displaying image frames with variable contents 1 (See Krikke, Col. 5 lines 23-28, The data gathering control unit receives the print job queues from each printer in the print fleet system 1.  The data gathering control unit is also configured to control display of the print job queues of the print fleet system 1 on a user interface screen like the LUI's 9, 10a, on the screen of the work station 11 or on the screen of the mobile device 12.), wherein each image frame includes a selection of display items (See Krikke, Col. 6 lines 7-13, The operator may use a mouse to click on the print job 28 in order to select the print job 28 for dragging the rectangle 28 to another print job queue representation in the overview 200. ),
wherein at least some of the image frames include a summary window displayed at a fixed location on a screen of the display (See Krikke, Fig. 2, Window 200, Col. 5 lines 29-44,  FIG. 2 shows a window 200 on the user interface screen invention.  The window 200 shows the printers in the column of area 20 of a print fleet system according to the invention.  The print system comprises five printers as shown by printer images on the left side indicated by a double-sided arrow 20.  On the right side of each printer a corresponding print job queue representation in row areas indicated by double-sided arrows 21-25 and in a column area as indicated by double-sided arrow 35 is respectively shown for a time frame of approximately 22 minutes comprising 20 minutes from now.  The time frame is indicated in an upper part indicated by double-sided arrow 26.  A vertical line 27 is extending from the upper part at the moment "now" through all print job queues beneath the upper part into the lower part of the areas indicated by the double-sided arrows 21-25.),
(See Krikke, Fig. 2, items 31, 32, 34 of Window 200, Col. 5 lines 49-65, Each rectangle has a coloured left edge 31, 32, 34.  The colour of the coloured left edge 31, 32, 34 indicates a status of the print job.  The coloured left edge 31 is green coloured indicating that the corresponding print job can be printed at the time indicated by the time frame in the area 26 on the printer corresponding to the print job queue representation in area 22 without any expected media shortage.  The coloured left edge 31 is blue coloured indicating that the corresponding print job is printed at this very moment on the printer corresponding to the print job queue representation in area 24 and no media shortage is expected during printing.  The coloured left edge 32 is orange coloured indicating that the corresponding print job 28 which is printed at this very moment on the printer corresponding to the print job queue representation in area 21 and a media shortage is expected during printing.). 
Krikke fails to explicitly teach 
wherein the controller has an editing function allowing a user to change a configuration of the image frames, and 
wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into an empty sub-window of the summary window.


wherein the controller has an editing function allowing a user to change a configuration of the image frames (See Kingler, Fig. 11, Roll Editing, Col. 12 lines 31-53, Referring to FIG. 11, the Monitors Window 46 may also provide a Trim View which includes two Trim monitor sub-windows 130 and 132 for displaying selected portions of adjacent clips during roll editing. Roll editing lets the operator edit adjacent clips in a track--shortening one while simultaneously lengthening the other in order to maintain the constant length of the combined adjacent clips. The Trim View of the Monitors Window 46 may be activated by pressing a "Trim" button on the Monitors Window itself or by selecting the appropriate command from a pull-down menu, or by implementing a predefined keystroke on the keyboard. When activated, the selected adjacent clips are displayed in each of the Trim monitor sub-windows 130 and 132, with the selected end frame of the first of the two adjacent clips displayed in the left sub-window 130, and the selected first frame of the adjacent clips displayed in the right sub-window 132.), and 
wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into an empty sub-window of the summary window (See Kingler, Fig. 12, Col. 12 lines 54-67 and Col. 13 lines 1-3, Referring to FIG. 12, the system 20 of the present invention may also provide a Picture View of the Project Window 60 wherein the clip sub-window 62 displays a selected portion, or all of the clips located in a selected bin in an adjustable array of frame windows in which an image of a selected frame, such as the first frame, of each of the clips in the bin is displayed…The Picture View of the Project Window 60 may be utilized to order the clips in a desired sequence by clicking on and dragging the clips to empty blocks in the Picture View 62, in order to achieve a preliminary sequence of display of the clips for a program.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the controller has an editing function allowing a user to change a configuration of the image frames, and wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into an empty sub-window of the summary window. The motivation for doing so would have been to create a digital image processing system which utilizes a general purpose desktop computer to quickly and easily edit movies in a non-linear environment. (See Col. 1 lines 65-67 and Col. 2 lines 1-2 of the Kingler reference).  Therefore, it would have been obvious to combine Krikke and Kingler to obtain the invention as specified in claim 1.

Referring to Claim 2, the combination of Krikke in view of Kingler teaches the user interface according to claim 1 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), wherein the summary attribute is a logical variable (See Krikke, Fig. 2, Items 28, 29, 30, Col. 5 lines 45-49, Print jobs in the print job queue representations are indicated by white rectangles, for example the white rectangles numbered 28, 29, 30.  The white rectangles comprise text items like file name, media type, status information, start time from now, number of pages to be printed, etc.).

Referring to Claim 3, the combination of Krikke in view of Kingler teaches the user interface according to claim 1 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), wherein contents of at least one of the display items is dependent upon a content-determining variable having a value from a predetermined set of values, and the summary attribute has a value from said predetermined set, specifying that the display item is shown in the summary window only on condition that the content-determining variable is identical with the summary attribute (See Krikke, Fig. 2, Window 300, Col. 6 lines 28-49, FIG. 3 shows a window 300 on the user interface screen according to the invention.  The window 300 shows the same printers as in window 200 in FIG. 2.  The rectangle 28 is dragged to the area 23 by the mouse or finger represented by an arrow 38.  The area 23 comprises an empty print job queue representation of another printer.  When encountering the area 23 or after stopping the dragging of the rectangle 28 at and on the area 23 feedforward of the impact of dropping the rectangle 28 on right part of the area 23 being the print job queue representation of the other printer is determined by the control unit of the other printer.  The determined feedforward is displayed on the window 300.  In FIG. 3 the feedforward is the message 36 with text "1 Media request" inside the rectangle 28.  Other ways of displaying, for example in a separate object like a message box near the rectangle 28 may be envisioned.  An orange left edge 37 of the rectangle 28 indicates that there is a media shortage at the other printer with respect to the media specified and needed by the print job.  The other printer corresponding to area 23 has a media request, so immediate printing on the other printer is not possible for the remaining pages of this print job). 

	Referring to Claim 4, the combination of Krikke in view of Kingler teaches the user interface according to claim 3 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10), wherein the controller is configured to assign, to the display item which the user drags into the summary window, the value of the content determining variable that this variable has at the time when the related item is being dragged (See Krikke, Fig. 3, Col. 6 lines 14-27, When dragging is started the print job may be ceased on the printer represented in the area 21.  A part of the print job which has not yet been printed on the printer in area 21 may be printed on another printer in the interview to which the rectangle 28 is dragged and dropped.  Only the part of the print job that is not yet printed is forwarded to the other printer in the overview.  A part may be determined to be a number of sets of a document which sets have not yet been started to be printed, or all pages which have not been started to be printed.    When dragging of a print job is started and the print job has not yet been started to be printed, the whole print job may be printed by another printer in the overview to which the print job is dragged and dropped.). 

Referring to Claim 5, the combination of Krikke in view of Kingler teaches a software product embodied on a non-transitory computer readable medium and comprising program code which (See Krikke, Fig. 1, Print Fleet System 1, Col. 4 lines 29-32, The invention also relates to a recording medium comprising computer executable program code configured to instruct a computer to perform the method according to the invention.), when loaded into a computer having a display, turns the computer, into the user interface according to claim 1 (See Krikke, Col. 4 lines 65-67 and Col. 5 lines 1- 6, The server 5 may act as a control unit for the printers 7, 8.  The printer 6 is connected to the network N via a server 4.  The server 4 may act as a control unit for the printer 6.  A work station 11 may also be connected to the network N. The work station 11 may act as a control unit for any of the printers 2, 6, 7, 8 of the print fleet system 1.  A mobile device 12 may be wireless connected to the network N. The screen of the mobile device 12 may act as a user interface screen of the print fleet system 1.).

	Referring to Claim 6, the combination of Krikke in view of Kingler teaches a printing system (See Krikke, Fig. 1, Print Fleet System 1) comprising the user interface according to claim 1 (See Krikke, Fig. 1, Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10, Col. 5 lines 5-10, The screen of the mobile device 12 may act as a user interface screen of the print fleet system 1.  Printer 2 is provided with local user interface screen LUI 9.  The printer 6 is provided with a local user interface screen LUI 10.  The local user interface screens LUI 9, 10 may act as a user interface screen for the method according to the invention.).

	Referring to Claim 7, the combination of Krikke in view of Kingler teaches a printing system (See Krikke, Fig. 1, Print Fleet System 1) comprising the user interface according claim 3 (See Krikke, Fig. 1, Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10, Col. 5 lines 5-10, The screen of the mobile device 12 may act as a user interface screen of the print fleet system 1.  Printer 2 is provided with local user interface screen LUI 9.  The printer 6 is provided with a local user interface screen LUI 10.  The local user interface screens LUI 9, 10 may act as a user interface screen for the method according to the invention.), wherein the content determining variable is a job number designating a position of a print job in a print queue (See Krikke, Fig. 5, Col. 7 lines 61-67 and Col. 8 lines 1-2, a position in the print job queue representation in area 22 is detected at which the rectangle 28 is dropped.  Based on the detected position a location is determined in the print job queue of the fourth printer.  In FIG. 5 the rectangle 28 is positioned in-between a rectangle 54 and a rectangle 55.  Therefore the print job is planned in the print job queue after the print job corresponding to rectangle 54 and before the print job corresponding to rectangle 55.).

Referring to Claim 8, the combination of Krikke in view of Kingler teaches the user interface according to claim 1 (See Krikke, Fig. 1, Col. 5 lines 5-10, User Interface Screen of mobile device 12 and/or Local User Interface Screens: LUI 9 and LUI 10).
Krikke fails to explicitly teach
wherein the summary window is a display-only window

	However, Kingler teaches 
wherein the summary window is a display-only window (See Kingler, Figs. 10-12, Col. 3 lines 49-55, The Project Window preferably provides two alternate views of the reference clips collected for a particular movie project. In the Text View, the Project Window displays an alpha-numeric list of selected clips. In the Picture View, the Project Window displays some or all of the selected clips on an adjustable mxn array wherein each of the clips is identified by a selected image frame and, optionally a title bar.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the summary window is a display-only window. The motivation for doing so would have been to create a digital image processing system which utilizes a general purpose desktop computer to quickly and easily edit movies in a non-linear environment. (See Col. 1 lines 65-67 and Col. 2 lines 1-2 of the Kingler reference).  Therefore, it would have been obvious to combine Krikke and Kingler to obtain the invention as specified in claim 8.

Cited Art

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sesek et al. (US PG. Pub. 2005/0088668 A1) discloses a method in a computer system for communicating the present status of a job 
queue that contains a plurality of jobs.  The method may include controlling a 
display device to display a plurality of images.  Each image may be a print 
preview image of a different one of the plurality of jobs in the job queue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677